DETAILED ACTION
Response to Arguments
Applicant's arguments filed 4/23/20201 have been fully considered but they are not persuasive.  The amended claims now stand rejected over previously cited prior art.  See the rejections below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 4-7, 10-13, and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Pub. 2015/0109242 a1 to Wei et al (“Wei”) in view of US Patent No. 9,223,494 B1 to Desalvo et al (“Desalvo”).
As to claim 1, Wei discloses a method for detecting gestures, the method comprising:  
receiving, at a first time point, via a sensor associated with a user device, a first signal that indicates a position of an object (See Fig. 1, S101; ¶ 0041);
receiving, at a second time point, via the sensor associated with the user device, a second signal that indicates an updated position of the object (See Fig. 1, S101; ¶ 0041);
determining, based on the first signal and the second signal, a motion of the object (¶ 0041);
identifying a gesture of a plurality of gestures based on the motion of the object (¶ 0041, “moving in an upper right direction"); 
 identifying an action to be performed on the user device that corresponds to the gesture of the plurality of gestures (¶ 0040-0041); and
causing the action to be performed on the user device (¶ 0040-0041).  
Wei fails to disclose receiving a first signal based on a context of operation of the user device, wherein the context of operation relates to the operation of one or more gesture recognition systems in the user device.  
Desalvo discloses receiving a first signal based on a context of operation of the user device, wherein the context of operation relates to the operation of one or more gesture recognition systems in the user device (col. 9, lines 4-25; col. 13, lines 15-25; Desalvo discloses determining a current mode and context for mapping a specific gesture and operation in a gesture recognition system.).  
At the time of filing, it would have obvious to one of ordinary skill in the art to have modified Wei with the teachings of Desalvo of receiving a first signal based on a context of operation of the user device, wherein the context of operation relates to the operation of one or more gesture recognition systems in the user device, as suggested by Desalvo thereby similarly enhancing the device to use known configurations for enhancing control of a user input device using gesture inputs.  
As to claim 4, Wei discloses wherein the action to be performed is adjusting a volume of the user device (¶ 0040-0041).
As to claim 5, Wei discloses wherein wherein the object is a finger of a user of the user device (¶ 0040-0041).
As to claim 6, Wei discloses wherein identifying the gesture of the plurality of gestures comprises:  determining a direction of the motion of the object; and identifying the gesture of the plurality of gestures based on the direction of the motion of the object (¶ 0040-0041).  
As to claim 7, the same rejection or discussion is used as in the rejection of claim 1.  
As to claim 10, the same rejection or discussion is used as in the rejection of claim 4.  
As to claim 11, the same rejection or discussion is used as in the rejection of claim 5. 
As to claim 12, the same rejection or discussion is used as in the rejection of claim 6.  
As to claim 13, the same rejection or discussion is used as in the rejection of claim 1.  
As to claim 16, the same rejection or discussion is used as in the rejection of claim 4.  
As to claim 17, the same rejection or discussion is used as in the rejection of claim 5.  
As to claim 18, the same rejection or discussion is used as in the rejection of claim 6.  

Claims 2, 8 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Pub. 2015/0109242 a1 to Wei et al (“Wei”) in view of US Patent No. 9,223,494 B1 to Desalvo et al (“DeSelvo”), and further in view of US Patent Pub. 2010/0321289 A1 to Kim et al (“Kim”).
As to claim 2, Wei in view of Desalvo fails to disclose wherein the first signal that indicates the position of the object indicates a reflection on the object of a transmission from a transmitter associated with the user device.
Kim discloses wherein the first signal that indicates the position of the object indicates a reflection on the object of a transmission from a transmitter associated with the user device (¶ 0010, 0036-0037).  
At the time of filing, it would have been obvious to one of ordinary skill in the art to have modified Wei in view of Desalvo with the teachings of Kim wherein the first signal that indicates the position of the object indicates a reflection on the object of a transmission from a transmitter associated with the user device, as suggested by Kim thereby replacing the method of sensing gestures of Wei with optically sensing input gestures.  
As to claim 8, the same rejection or discussion is used as in the rejection of claim 2.  
As to claim 14, the same rejection or discussion is used as in the rejection of claim 2.  

Claims 3, 9 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Pub. 2015/0109242 a1 to Wei et al (“Wei”) in view of US Patent No. 9,223,494 B1 to Desalvo et al (“DeSelvo”), and further in view of US Patent Pub. 2011/0102570 A1 to Wilf et al (“Wilf”)
As to claim 3, Wei in view of Desalvo fails to disclose further comprising:
receiving, at the first time point, via the sensor associated with the user device, a third signal that indicates a position of a second object;
receiving, at the second time point, via the sensor associated with the user device, a fourth signal that indicates an updated position of the second object; and
determining a relative motion between the object and the second object based on the third signal and the fourth signal, wherein identifying the gesture of the plurality of gestures is based on the relative motion between the object and the second object.  
Wilf discloses further comprising:  receiving, at the first time point, via the sensor associated with the user device, a third signal that indicates a position of a second object (Fig 13A, 1402; Wilf discloses a second object 1402 which moves relative to a first object 1401.);
receiving, at the second time point, via the sensor associated with the user device, a fourth signal that indicates an updated position of the second object (See Fig 13A, 1402); and
determining a relative motion between the object and the second object based on the third signal and the fourth signal, wherein identifying the gesture of the plurality of gestures is based on the relative motion between the object and the second object (¶ 0179-0180).
At the time of filing, it would have been obvious to one of ordinary skill in the art to have modified Wei in view of Desalvo with the teachings of Wilf of further comprising:  receiving, at the first time point, via the sensor associated with the user device, a third signal that indicates a position of a second object; receiving, at the second time point, via the sensor associated with the user device, a fourth signal that indicates an updated position of the second object; and determining a relative motion between the object and the second object based on the third signal and the fourth signal, wherein identifying the gesture of the plurality of gestures is based on the relative motion between the object and the second object, as suggested by Wilf thereby similarly enhancing the device to sensing two finger inputs where relative motion is detected for gestures such as zoom-in and zoom-out gestures.  
As to claim 9, the same rejection or discussion is used as in the rejection of claim 3.  
As to claim 15, the same rejection or discussion is used as in the rejection of claim 3.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J LEE whose telephone number is (571)270-7354.  The examiner can normally be reached on Mon-Fri 10-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICHOLAS J LEE/Primary Examiner, Art Unit 2624